       Case 2:18-cr-00142-JAM Document 72 Filed 09/23/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   JEROME PRICE, SBN # 282400
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     DEAN O. YOUNG JR.
 7
 8                              IN THE UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                       )   Case No. 2:18-cr-00142-JAM
                                                     )
12                      Plaintiff,                   )   STIPULATION AND ORDER
                                                     )   TO CONTINUE STATUS CONFERENCE
13   vs.                                             )
                                                     )   Date: September 29, 2020
14   DEAN O. YOUNG, JR. et al,                       )   Time: 9:30 a.m.
                                                     )   Judge: Hon. John A. Mendez
15                      Defendant.                   )
                                                     )
16                                                   )

17           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
18   Attorney, through Ross Pearson, Attorney for Plaintiff, and Heather Williams, Federal Defender,
19   through Assistant Federal Defender Jerome Price, Attorney for Defendant Dean O. Young, Jr.,
20   that, as to Defendant Dean Young only, the Status Conference scheduled for September 29,
21   2020 may be continued to October 27, 2020 at 9:30 a.m.
22           The parties specifically stipulate as follows:
23           1.      By previous order, this matter was set for a status on September 29, 2020.
24           2.      By stipulation, Mr. Young now moves to continue the status conference to
25                   October 27, 2020 at 9:30 a.m.
26           3.      The defense has relayed that it is seeking the requested continuance to provide
27                   defense counsel additional time to review forthcoming forensic evidence and
28                   consult with Mr. Young regarding the contents of his cellular phone. Defense

      Stipulation and [Proposed] Order to Continue        -1-          U.S. v Young, et al., 2:18-CR-00142-JAM
      Status Conference
       Case 2:18-cr-00142-JAM Document 72 Filed 09/23/20 Page 2 of 3


 1                   counsel also requires additional time to: engage in plea negotiations, continue the

 2                   factual investigation, review discovery, and conduct necessary legal research to

 3                   determine an appropriate resolution in this matter.
 4           4.      The government does not object to the continuance.
 5           5.      Based upon the foregoing, the parties further stipulate that for the purpose of
 6                   computing time under the Speedy Trial Act, 18 U.S.C. § 3161 et seq., the time
 7                   between September 29, 2020 and October 27, 2020 (inclusive) should be deemed
 8                   excludable pursuant to 18 U.S.C. § 3161(h)(7)(B)(iv) (Local Code T4), because it
 9                   would result from a continuance granted by the Court at the defense’s request
10                   based upon a finding that the ends of justice served by granting the continuance
11                   outweighs the best interest of the public and Mr. Young in a speedy trial.
12
13                                                   Respectfully submitted,
14                                                   HEATHER E. WILLIAMS
                                                     Federal Defender
15
     Date: September 22, 2020                        /s/ Jerome Price              _
16                                                   JEROME PRICE
                                                     Assistant Federal Defender
17                                                   Attorney for Defendant
                                                     DEAN O. YOUNG JR.
18
19   Date: September 22, 2020                        McGREGOR W. SCOTT
20                                                   United States Attorney

21                                                   /s/ Ross Pearson
                                                     ROSS PEARSON
22                                                   Assistant U.S. Attorney
                                                     Attorney for Plaintiff
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue     -2-           U.S. v Young, et al., 2:18-CR-00142-JAM
      Status Conference
       Case 2:18-cr-00142-JAM Document 72 Filed 09/23/20 Page 3 of 3


 1                                                   ORDER

 2   The Court, having received and considered the parties’ stipulation, and good cause appearing

 3   therefrom, adopts the parties’ stipulation in its entirety as its order.
 4
 5   IT IS SO ORDERED.
 6   Dated: September 22, 2020                       /s/ John A. Mendez_____________
                                                     HON. JOHN A. MENDEZ
 7                                                   United States District Court Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      Stipulation and [Proposed] Order to Continue      -3-             U.S. v Young, et al., 2:18-CR-00142-JAM
      Status Conference
